Citation Nr: 1726943	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-23 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hiatal hernia.

2.  Entitlement to a rating in excess of 10 percent for residuals of a left trapezius strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision on behalf of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to a rating in excess of 10 percent for residuals of a left trapezius strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected hiatal hernia is manifested by no more than infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, substernal pain, sleep disturbance, and nausea that are not productive of a considerable impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.114 Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in June 2009.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  The Veteran, through his representative, questioned the adequacy of the April 2016 examiner because it was performed by a nurse practioner.  The competency of a medical examiner is presumed, absent a showing of some evidence to the contrary.  Hilbert v. West, 12 Vet. App. 145 (1999).  No such evidence was provided.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).

VA regulations provide a 60 percent rating for hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health; a 30 percent rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; and a 10 percent rating with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

The Veteran's claim for an increased rating was received by VA on May 28, 2009.  VA treatment records dated in April 2009 noted a diagnosis of gastroesophageal reflux disease (GERD) and that the disorder was stable without medication.  

VA examination in July 2009 included a diagnosis of hiatal hernia.  It was noted the course since onset had been intermittent with remissions and treatment with medication daily as needed.  There was no history of nausea, vomiting, dysphagia, regurgitation, hematemesis or melena, or esophageal dilation associated with the service-connected disability.  There was a history of esophageal distress accompanied by pain less than weekly.  An examination revealed the Veteran had good overall general health.  There were no signs of anemia, significant weight loss, or malnutrition.  An upper gastrointestinal study revealed minimal reflux.  It was noted the Veteran had retired from his employment as a factory worker in 2006 due to arthritis.  His hiatal hernia was found to have moderate effects on chores, exercise, sports, and feeding.  There were mild effects to shopping and recreation.  

An April 2016 VA examination included a diagnosis of hiatal hernia.  The Veteran complained of occasional chest/abdominal pain (has to hold his breath and a knot comes up in the top of his abdomen when he bends over).  He admitted to acid reflux, heartburn, difficulty swallowing, and nausea.  He stated he took Omeprazole which did not really help.  The examiner noted signs or symptoms of the esophageal condition including infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, substernal pain, sleep disturbance four or more times per year that lasted less than one day, and nausea four or more times per year that lasted less than one day.  There were no other pertinent physical findings, complications, conditions, or signs or symptoms related to the service-connected disability.  The disorder was found to have no impact on his ability to work.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected hiatal hernia is manifested by infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, substernal pain, sleep disturbance, and nausea that are not productive of a considerable impairment of health.  There is no evidence of vomiting, material weight loss, hematemesis, melena, or anemia.  Therefore, a rating in excess of 10 percent is not warranted.

The Veteran is competent to report certain obvious symptoms of disability, but not to identify a specific level of disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Competent evidence concerning the nature and extent of the Veteran's service-connected hiatal hernia disability has been provided by the medical professionals who have examined him.  The overall medical findings adequately address the criteria under which the disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.  

The Board also finds the assigned schedular ratings adequately represent the Veteran's degree of impairment based upon the overall evidence of record.  But see Thun v. Peake, 22 Vet. App. 111 (2008).  Extraschedular rating was not raised in this case, and the evidence does not present any exceptional or unusual circumstances.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).


ORDER

Entitlement to a rating in excess of 10 percent for hiatal hernia is denied.


REMAND

The Veteran contends that his service-connected left shoulder disability is more severely disabling than represented by the presently assigned 10 percent rating.  He contends that the disorder results in pain and limitation motion such that an increased rating is warranted.  

By way of history, service connection was established for residuals of a left trapezius strain in a February 1983 rating decision.  A 0 percent rating was assigned under the criteria for 38 C.F.R. § 4.73, Diagnostic Codes 5399-5301.  An August 2007 rating decision granted an increased 10 percent rating.  A June 1992 Board decision, however, denied service connection for degenerative joint disease of the shoulders.

An April 2016 VA examination found the Veteran's injury to Muscle Group I was manifested by weakness, fatigue-pain, and difficulty reaching above his head.  No findings were provided with respect to range of motion.  However, Muscle Group I encompasses the muscles arising from the extrinsic muscles of the shoulder girdle.  The functions of these muscles include upward rotation of the scapula and elevation of the arm above shoulder level.  The examiner also failed to comment on the degree of impairment due solely to the service-connected disability.  An additional examination is required.

Prior to examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to the current nature and extent of his service-connected residuals of a left trapezius strain.  The examiner must identify all manifest left shoulder symptoms and distinguish, to the extent possible, the symptoms attributable solely to the service-connected disability.



The examiner must whether there is slight, moderate, moderately severe, or severe muscle injury of the extrinsic muscles of the left shoulder girdle, to include the trapezius, levator scapulae, and serratus magnus. 

Further, if it is determined that the Veteran has musculoskeletal left shoulder symptoms, to include loss of range of motion, related to his service-connected left shoulder disorder, the examiner must record the range of motion on clinical evaluation.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins. The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


